Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

In the Case of:
Keith 0. Irby, Date: July 24, 1996
Petitioner,

Docket No. C-96-253
Decision No. CR427

-ve

The Inspector General.

DECISION

I decide that I am without authority to hear and decide
Petitioner’s May 2, 1996 request for a hearing.

I. Background

On July 13, 1994, I issued a decision in the cases of
Petitioners Keith and Michelle Irby. Keith 0. Irby and
Michelle P. Irby, R.Ph., DAB CR321 (1994). On August 10,
1994, Petitioner Keith Irby filed a request for “Appeal and
Rehearing." Petitioner Michelle Irby did not request either
an appeal or a rehearing in her case.

On August 25, 1994, I denied the request by Petitioner Keith
Irby (whom I refer to hereinafter as "Petitioner") that I
rehear his case. I considered Petitioner Keith Irby's
assertions concerning findings I made in my July 13, 1994
decision in his case, and I concluded that my findings are
amply supported by the record. On August 26, 1994, the
Appellate Division of the Departmental Appeals Board docketed
Petitioner's request for appellate review of my July 13, 1994
decision. On September 26, 1994, an appellate panel of the
Board declined to review my July 13, 1994 decision in
Petitioner's case.
2

On May 2, 1996, Petitioner wrote to me. P. Ex. 1.' In his
letter, he requested “a complete departure from mandatory
sanctions and suspensions imposed by the [administrative law
judge], based on . . . new information and discovery --” P.
Ex. 1 at 1.

Petitioner’s May 2, 1996 letter is a request that I reopen
and revise my July 13, 1994 decision in his case.* I
directed the Inspector General (I.G.) to respond to
Petitioner’s May 2, 1996 letter. In her response, the I.G.
argued that I am without authority to hear and decide
Petitioner’s request. On July 7, 1996, Petitioner submitted
a rebuttal statement. P. Ex. 2. In addition, on July 8,
1996, Petitioner submitted a document entitled "Petitioner
Conjunctive Relief and Deposition Request." P. Ex. 3.

II. Issue, findings of fact and conclusions of law

The issue is whether I have authority to hear and decide
Petitioner's May 2, 1996 request to reopen and revise my July
13, 1994 decision. In concluding that I do not have such
authority, I make the following findings of fact and
conclusions of law (Findings). These Findings address only
the question of my authority to hear and decide Petitioner's
May 2, 1996 request to reopen and revise my July 13, 1994
decision in Petitioner’s case. I make no findings concerning
the merits of Petitioner’s May 2, 1996 request that I reopen
and revise my July 13, 1994 decision, inasmuch as I have no
authority to do so. I discuss my Findings below, at Part III
of this decision.

1. Petitioner requested Departmental Appeals Board
(DAB) review of my July 13, 1994 decision in his case,

' Although Petitioner did not designate his May 2,
1996 letter as an exhibit, I have identified it as P. Ex. 1,
because it appears to contain statements by Petitioner that
Petitioner considers to be evidentiary. Likewise, I have
identified Petitioner's July 7, 1996 and July 8, 1996
submissions as P. Ex. 2 and P. Ex. 3 respectively because
they appear also to contain statements by Petitioner that
Petitioner considers to be evidentiary. For purposes of
making a record, I am receiving into evidence P. Ex. 1 - 3.

2 Petitioner’s letter is ambiguous, in that it might
be construed to be a request that I reopen and revise my
decisions in both his case and that of Petitioner Michelle
Irby. However, Petitioner Michelle Irby did not sign the
letter and she has not indicated that she desires that
Petitioner Keith Irby represent her. I conclude, in the
absence of an affirmative request from Petitioner Michelle
Irby that I reopen and revise my July 13, 1996 decision, that
Petitioner Michelle Irby has not requested that I reopen and
revise my decision in her case.
3

and on September 26, 1994, the appellate panel declined
to do so.

2. Petitioner made his May 2, 1996 request that I
reopen and revise my July 13, 1994 decision more than 60
days after the date of the notice of the decision.

3. I do not have authority to hear and decide
Petitioner's May 2, 1996 request to reopen or revise my
July 13, 1994 decision in Petitioner’s case under
regulations contained in 42 C.F.R. Part 498.

4. I do not have authority to hear and decide
Petitioner's May 2, 1996 request to reopen or revise my
July 13, 1994 decision in Petitioner's case under
regulations contained in 42 C.F.R. Part 1005.

TII. Discussion

Petitioner made his original hearing request in 1990. The
regulations which governed the conduct of hearings in cases
involving the I.G., which were in effect prior to 1992, are
at 42 C.F.R. Part 498.3? Beginning in 1992, new regulations
governing the conduct of hearings in cases involving the I.G.
were published at 42 C.F.R. Part 1005.

The regulations contained in Part 1005 would appear to govern
Petitioner’s current request, because he made the request
after the publication date of the Part 1005 regulations, and
the Part 1005 regulations are procedural, and not substantive
regulations. However, in order to be fair to Petitioner, and
to be sure that there remain no open questions in his case, I
have evaluated his request that I reopen and revise my July
13, 1994 decision under both the Part 498 and the Part 1005
regulations. I conclude that I lack authority under either
Part 498 or Part 1005 to reopen and revise my decision in
Petitioner’s case.

A. The relevant facts (Findings 1 - 2)

I do not consider to be relevant here the facts that
Petitioner alleges in his submissions dated May 2, 1996, July
7, 1996, or July 8, 1996. See P. Ex. 1, P. Ex. 2, P. EX. 3.
The issue before me is whether I have the authority to
consider these alleged facts. As I discuss below, my
authority to do so depends on the timing of Petitioner's
request.

3 The Part 498 regulations continue to govern
hearings in cases involving the Health Care Financing
Administration.
4

For purposes of this decision, the relevant facts are as
follows. I issued my decision in Petitioner’s case on July
13, 1994. Petitioner requested DAB appellate review of my
decision, and the appellate panel declined to do so on
September 26, 1994. On May 2, 1996 Petitioner requested me
to reopen and revise my July 13, 1994 decision in his case.
Thus, more than 60 days elapsed between the date of the
notice of the July 13, 1994 decision and the date that
Petitioner requested me to reopen and revise the decision on
May 2, 1996.

B. Petitioner’s request, considered under the Part 498
regulations (Finding 3)

Under 42 C.F.R. § 498.100(a), an administrative law judge or
appellate panel decision may be reopened, within 60 days from
the date of the notice of decision, upon the motion of the
administrative law judge or the appellate panel or upon the
petition of a party to the hearing.‘ The meaning of this
section is clarified by 42 C.F.R. § 498.100(b), which
provides that only the appellate panel may reopen its
decision.’ Where an appellate panel has issued a final
decision in a case, only it has the authority to reopen that
decision.

As I read 42 C.F.R. § 498.100, beginning on September 26,
1994, the date of the appellate panel’s decision to decline
to review my July 13, 1994 decision, I no longer had
authority to reopen and revise my July 13, 1994 decision.
The authority to reopen and revise that decision became
vested with the appellate panel, inasmuch as its decision to
decline review became the final decision in the case. 42
C.F.R. § 498.100(b).

Furthermore, even if I had the authority to reopen a decision
which I had made in a case despite a subsequent appellate
panel decision in that case, I would not have that authority
here. My authority to reopen a decision ends 60 days after
the date of the notice of the decision. Petitioner's May 2,
1996 request to reopen and revise my July 13, 1996 decision

4 The text of the regulation refers not to the DAB,
but to the “Appeals Council.” The reference is to the
Appeals Council of the Office of Hearings and Appeals of the
Social Security Administration. The text was published at a
time when the Secretary of the Department of Health and Human
Services (the Secretary) had delegated authority to the
Appeals Council to hear appeals from decisions of
administrative law judges made pursuant to section 1128 of
the Social Security Act. However, the Secretary has
subsequently redelegated the authority to the DAB to hear and
decide such appeals.

5 As with the previous section, this section refers
to the Appeals Council.
5

in his case was made more than 60 days after the date of the
notice of the decision. Thus, I no longer have authority
under 42 C.F.R. § 498.100(a) to reopen and revise my July 13,
1994 decision, and I may not consider Petitioner’s request
that I do so.

Cc. Petitioner’s request, considered under the Part 1005
requilations (Finding 4)

Unlike the Part 498 regulations, the Part 1005 regulations
contain no language relating specifically to reopening or
revising an administrative law judge or an appellate panel
decision. See 42 C.F.R. §§ 1005.4, 1005.20, 1005.21. The
regulations provide that, unless appealed, an administrative
law judge decision will become final and binding on the
parties 30 days from the date that the administrative law
judge serves the parties with a copy of the decision. 42
C.F.R. § 1005.20(d). The regulations provide additionally
that a decision by an appellate panel will become final and
binding 60 days from the date that it serves the parties with
a copy of its decision. 42 C.F.R. § 1005.21(j).

A logical reading of 42 C.F.R. § 1005.20(d) is that it
permits the administrative law judge to consider reopening
and revising a decision during the 30-day time period prior
to the decision becoming final and binding, or during the
dates between the date of service of a decision on the
parties and the date of appeal of that decision.® However,
it is also logical to read the regulations as precluding the
administrative law judge from reopening or revising a
decision after that decision becomes final and binding or
after DAB appellate review is sought.

Petitioner's May 2, 1996 request to reopen my July 13, 1994
decision was not made within 30 days of my serving a copy of
that decision on him. Moreover, his May 2, 1996 request was
made after he sought DAB appellate review. Therefore, I am
without authority to hear and decide Petitioner's May 2, 1996
request to reopen and revise my July 13, 1994 decision under
the Part 1005 regulations.

6 I do not have authority to interpret regulations
which affect the handling of appeals at the DAB. Therefore,
I am making no decision concerning whether an appellate
panel might have authority to reopen or revise its decision
in a case, under 42 C.F.R. § 1005.21(j).
Iv. Conclusion

I conclude that I have no authority to hear and decide
Petitioner’s May 2, 1996 request that I reopen and revise my
July 13, 1994 decision in his case. Therefore, I dismiss his
request for a hearing.

/s/

Steven T. Kessel
Administrative Law Judge

